An unpublis ed order shall not be ré'garded as precedént and shall not be cited as legal authority. SCR 123.
E

IN THE SUPREME COURT OF THE STATE OF NEVADA

BRENDAN‘JAMES MASBY, J N0. 68039
A reliant, '
 p" l FlLED
THE STATE OF NEVADA, 3
Respandent. ‘ JUL ll 3 2015
____W_.__ ———-—i TRACIE K. UNDEMAM
CLERK OF SUPREME QOURT
HY DEPUTY CLER

0RDER DISMISSING APPEAL

This is a pm as appeal from a district court order denying a
motion ta disqualiﬁ? judge. Eighth Judicial District Court, Clark Gaunty;
David B. Barker, J udge.

Because no statute or court rule permits an appeal frum the
aforementioned decisian, we lack jurisdiction. Castillo v. State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accurdingly, we

ORDER this appeal DISMISSED.

 

Parraguirre

 ,J,  ,J.
Douglas Cherry

cc: Hon. David B. Barker, District J udge
Brendan J ames Nash}:
Attorney Generalz’Carson City
Clark County District Attﬁrney
Eighth District Cmurt Clerk

SUPREME ﬁoum
{IF
Nanak

{0) WA 

l5*2f3b3‘f